Exhibit 10.16
LONG-TERM EQUITY INCENTIVE AWARD AGREEMENT
AMENDED LONG-TERM EQUITY INCENTIVE AWARD AGREEMENT — 2008
pursuant to the
BOWNE & CO., INC.
1999 INCENTIVE COMPENSATION PLAN AS AMENDED AND RESTATED EFFECTIVE AS
OF DECEMBER 31, 2008
* * * * * * *

     
Participant:
  «First» «Last»
 
   
Date of Grant:
  «Award_Date»
 
    Number of Restricted Stock Units granted:       «Shares»

This Long-Term Equity Incentive Award Agreement (this “Agreement”) is made as of
the Date of Grant set forth above by and between Bowne & Co., Inc., a Delaware
corporation (the “Company”), and the individual whose name is set forth above
(“Participant”), whose address is in care of Bowne & Co., Inc., pursuant to the
Company’s 1999 Incentive Compensation Plan, as amended and restated effective as
of December 31, 2008 (the “Plan”). The terms of the Plan are incorporated herein
by reference, and terms defined in the Plan have the same meanings in this
Agreement unless the context otherwise requires. This Agreement is subject in
all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder). Participant hereby acknowledges receipt of a true copy of the Plan
that Participant has read the Plan carefully and fully understands its content,
and hereby agrees to be bound by all the terms and provisions thereof. In the
event of a conflict between the terms of this Agreement and the terms of the
Plan, the terms of the Plan shall control.
1. Grant of Restricted Stock Units. The Company hereby grants to the
Participant, as of the Date of Grant specified above, the number of Restricted
Stock Units specified above (the “Target Award”) with respect to the Common
Stock of the Company (“Common Stock”). Subject to the terms and conditions
herein set forth, these Restricted Stock Units represent contingent commitments
by the Company to issue and deliver (hereafter referred to as “conversion”) to
Participant, in recognition of Participant’s continued service to the Company
and at no cost to Participant, shares of Common Stock at a future date. This
Agreement does not entitle Participant to any payment of cash compensation.
The Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason, except as specified in paragraph 9 of this Agreement. The Participant
shall not have the rights of a stockholder in respect of the shares of Common
Stock underlying this Award until such Common Stock is delivered to the
Participant in accordance with paragraph 4 below.
2. Performance Conditions. The Restricted Stock Units are subject to the
following performance

- 1 -



--------------------------------------------------------------------------------



 



LONG-TERM EQUITY INCENTIVE AWARD AGREEMENT
conditions:
(a) Performance Period. Subject to the provisions of paragraph (b), the
Performance Period shall be the calendar year period 2008.
(b) Relative Performance. The number of shares of Common Stock which Participant
will be entitled to receive from the Company upon conversion pursuant to this
Agreement following the completion of the Performance Period is directly related
to the actual level of performance achieved during such period, defined as
Threshold, Target or Maximum.
(c) Performance Criteria. The Committee shall employ such criteria for
evaluating the performance of the Participant, the Company, or a division or
operation of the Company, over the Performance Period as the Committee shall in
its discretion deem appropriate in determining whether and to what extent the
Threshold, Target or Maximum Award shall be deemed achieved (the “Performance
Criteria”). These criteria are communicated to Participant in a Performance
Chart in Appendix A, accompanying and made a part of this Agreement.
(d) Determination of Final Awards. Within ninety (90) days following the
completion of the Performance Period, the Committee shall assess the relative
achievement of the Performance Criteria and determine the percentage (not to
exceed 200%), if any, of the Target Award to be awarded to Participant (the
number of full shares of Common Stock resulting from the application of such
percentage being hereinafter called the “Final Award”), provided that the
Committee shall bear no liability for any delay in such assessment. The
Committee shall have no discretion to increase the Final Award to be determined
solely on the basis of the extent to which Performance Criteria were achieved.
Upon the determination of the Final Award, the Committee shall request the
Company to notify Participant of the number of shares of Common Stock to be
issued (the “Notification Date”), provided that the Committee and the Company
shall bear no liability for any delay in such notification.
3. Dividend Equivalent Rights. The Company shall maintain a bookkeeping account
for Participant (the “Distribution Equivalent Account”) for the purpose of
crediting additional shares of Common Stock attributable to the reinvestment of
dividends on the Common Stock into which the Restricted Stock Units subject to
this Agreement may be converted, as if such dividends had been reinvested in
such Common Stock on date of such dividend payment. On the date of payment of a
cash dividend, stock dividend, and other distributions made generally to the
holders of shares of Common Stock, from the first day through the last day of
the Performance Period, the Company shall credit to Participant’s Distribution
Equivalent Account an amount equal to (a) x (b), where (a) equals the Target
Award, and (b) equals the dollar amount of such distribution.
The Final Award shall include the number of shares of Common Stock in the
Distribution Equivalent Account prorated to the extent to which Performance
Criteria were achieved, as determined by the Committee in paragraph 2(d) above.
The shares of Common Stock credited to Participant’s Distribution Equivalent
Account shall also be subject to the same forfeiture restrictions and
restrictions on transferability as apply to the shares of Common Stock into
which the Restricted Stock Units subject to this Agreement may be converted.
4. Delivery of Common Stock. Subject to the terms of the Plan upon the
determination of the Final Award in paragraph 2(d) above, following the
Notification Date, the Company shall

- 2 -



--------------------------------------------------------------------------------



 



LONG-TERM EQUITY INCENTIVE AWARD AGREEMENT
distribute to Participant the number of shares of Common Stock comprising the
Final Award, but in no event shall such payment occur after the end of the
calendar year following the calendar year in which the Performance Period ends.
In connection with the delivery of the shares of Common Stock pursuant to this
Agreement, Participant agrees to execute any documents reasonably requested by
the Company.
5. Non-Transferability. The Restricted Stock Units created by this Agreement are
not transferable by Participant other than by will or the laws of descent and
distribution. Any attempt to transfer contrary to the provisions hereof shall be
null and void.
6. Termination of Employment.
(a) Forfeiture of All Rights. If Participant’s employment with the Company
terminates for any reason other than death, Disability or Retirement prior to
the Notification Date, the Restricted Stock Units subject to this Agreement
shall immediately be cancelled and this Agreement shall become null and void and
Participant and Participant’s beneficiary shall forfeit all rights or interests
in and with respect to the Restricted Stock Units or the Common Shares referred
to in this Agreement. The Board or the Committee, in its sole discretion, may
determine, not later than ninety (90) days after the date of any such
termination, that all or a portion of any the Participant’s unvested Restricted
Stock Units shall not be so cancelled and forfeited after a termination of
employment occurs, but shall bear no liability for any delay in such
determination. In the event the Restricted Stock Units are not forfeited, the
Company shall distribute to Participant in the calendar year following the
termination of employment the number of shares of Common Stock comprising the
Final Award, calculated in accordance with Section 6(b), below.
(b) Forfeiture of Pro-Rated Rights. If the Participant’s employment with the
Company terminates due to the Participant’s death, Disability, Retirement or
termination under Section 6(a) above, Participant or Participant’s beneficiary,
as the case may be, will be entitled to receive a pro-rata portion of the
unforfeited portion of the Final Award, issued to the Participant in the
calendar year following the end of the calendar year in which such termination
occurs. The pro-rata number of shares of Common Stock to be delivered to
Participant will be calculated as (a) x (b)/(c), where (a) equals the number of
shares that would have comprised the Final Award had the last day of the final
year of Participant’s employment been the last day of the Performance Period,
(b) equals the number of days from January 1, 2008 to Participant’s last date of
common law employment with the Company prior to such Disability, Retirement,
death or other termination of employment, and (c) equals 365 (three hundred
sixty-five).
(c) Additional Forfeiture Provisions. The Restricted Stock Units subject to this
Agreement are subject to the additional forfeiture conditions imposed under
Section 10 of the Plan in the event that the Employee incurs a Forfeiture Event.
(d) Immediate Vesting of All Rights. In the event of a Change in Control of the
Company, the Participants will be entitled to receive all vested and non-vested
portions of the Final Award immediately. The number of shares of Common Stock to
be delivered to the Participant will be equal to the number of shares that would
have comprised the Final Award had the last day of the final year of the
Participant’s employment been the last day of the Performance Period and the
Target level of achievement was attained.
(e) Definitions. For purposes of this Agreement, “Disability” means any
condition that results in the Participant: (1) being unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or

- 3 -



--------------------------------------------------------------------------------



 



LONG-TERM EQUITY INCENTIVE AWARD AGREEMENT
can be expected to last for a continuous period of not less than 12 months;
(2) by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company; or (3) being determined to be totally disabled by the
Social Security Administration or Railroad Retirement Board.
For purposes of this Agreement, “Change in Control” shall have the same
definition as contained in the Company’s 1999 Incentive Compensation Plan, as
amended and restated effective as of December 31, 2008, in accordance with
Section 409A of the Code.
For purposes of this Agreement, “Retirement” shall mean the Participant’s
separation from service on a date which is after both (i) the Participant’s 55th
birthday, and (ii) the completion of five (5) years of service with the Company.
7. Designation of Beneficiary. Participant may file with the Company a written
designation of a person or person as the beneficiary or beneficiaries hereunder
(the “Beneficiary”) and may from time to time revoke or change any such
designation. Any designation of Beneficiary shall be controlling over any other
disposition, testamentary or otherwise; provided, however, that if the Committee
shall be in doubt as to the entitlement of any such Beneficiary to any rights
hereunder, the Committee may determine to recognize only the legal
representative of Participant, in which case the Company, the Committee and the
members thereof shall not be under any further liability to anyone.
8. Withholding of Income and Other Taxes. Participant hereby agrees to be wholly
and solely liable for the payment of any withholding taxes, FICA/Medicare
contributions, or payroll or similar taxes under any federal, state or local
statute, ordinance, rule or regulation (collectively, “Withholding Taxes”)
applicable to compensation payable under this Agreement. As a condition
precedent to the issuance and delivery of certificates for shares of Common
Stock hereunder, appropriate arrangements to the satisfaction of the Company
shall be made with respect to any Withholding Taxes. The Company may, at its
sole discretion, deduct the Withholding Taxes from Participant’s other payments
of compensation during or following the pay period on which any such applicable
tax liability arises. The Committee may, in its sole discretion, permit
Participant, subject to such conditions as the Committee may require, to elect
to have the Company withhold the issuance and delivery of that number of shares
having a value nearest to, but not exceeding, the minimum amount of income and
employment taxes required to be withheld under applicable local laws and
regulations, and pay the amount of such withholding taxes in cash to the
appropriate taxing authorities.
9. Adjustments in the Event of Change in Common Stock. In the event of any
change in the Common Stock by reason of any stock dividend, recapitalization,
reorganization, merger, consolidation, split-up, combination or exchange of
shares, or rights offering to purchase shares of Common Stock at a price
substantially below fair market value, or of any similar change affecting the
Common Stock, the number and kind of shares of Common Stock to which this
Agreement relates shall be appropriately adjusted consistent with such change in
such manner as the Committee may deem equitable to prevent substantial dilution
or enlargement of the value of the rights granted to Participant hereunder. Any
adjustment so made shall be final and binding upon Participant, any Beneficiary,
or any other party enforcing the rights of Participant.
10. Legal Compliance. The Company may postpone the time of issuance or delivery
of certificates of its Common Stock or payment of other benefits under this
Restricted Stock Unit if

- 4 -



--------------------------------------------------------------------------------



 



LONG-TERM EQUITY INCENTIVE AWARD AGREEMENT
the Company reasonably anticipates that the delivery of such Common Stock or
payment of other benefits would violate any federal or state law, rule or
regulation and may require any Participant to make such representations, furnish
such information and comply with or be subject to such other conditions as it
may consider appropriate in connection with the issuance or delivery of Common
Stock or payment of other benefits in compliance with applicable laws, rules,
and regulations, provided however that delivery of certificates of Common Stock
or payment of other benefits shall be made at the earliest date at which the
Company reasonably anticipates that such delivery of Common Stock or payment of
other benefits will not cause a violation of the applicable laws, rules and
regulations.
If Participant fails to accept delivery of the shares of Common Stock upon
tender of delivery thereof, his or her right with respect to such undelivered
shares of Common Stock may be terminated in the Company’s discretion, or
terminated in accordance with applicable law.
11. Miscellaneous Provisions.
(a) Effect on Other Employee Benefit Plans. The value of the Restricted Stock
Units granted pursuant to this Agreement and the value of shares of Common Stock
issued and delivered hereunder will not be included as compensation, earnings,
salary or other similar terms used when calculating Participant’s benefits under
any employee benefit plan sponsored by the Company (or any Subsidiary), except
as such plan may otherwise expressly provide.
(b) No Employment Rights. The award of Restricted Stock Units granted pursuant
to this Agreement does not give Participant any right to remain employed by the
Company (or any subsidiary).
(c) Entire Agreement; Amendment. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter contained herein,
and supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. This Agreement may
only be modified or amended by a writing signed by both the Company and
Participant.
(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles of conflict of laws thereof.
(e) Notices. Any notice which may be required or permitted under this Agreement
shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
          If such notice is to the Company, to the attention of the Corporate
Secretary of Bowne & Co., Inc., 55 Water Street, New York, NY 10041, or at such
other address as the Company, by notice to the Participant, shall designate in
writing from time to time.
          If such notice is to Participant, at his or her address as shown on
the Company’s records, or at such other address as Participant, by notice to the
Company, shall designate in writing from time to time.
(f) Compliance with Laws. The issuance of the shares of Common Stock pursuant to
this Agreement shall be subject to, and shall comply with, any applicable
requirements of any federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act of 1933, or
the Securities Exchange Act of 1934, and any rules and regulations

- 5 -



--------------------------------------------------------------------------------



 



LONG-TERM EQUITY INCENTIVE AWARD AGREEMENT
promulgated thereunder) and any other law or regulation applicable thereto. The
Company shall not be obligated to issue any of shares of Common Stock pursuant
to this Agreement if such issuance would violate any such requirements.
(g) Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. Participant shall not assign any part of this Agreement without the
prior express written consent of the Company in its discretion.
(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
(i) Headings. The titles and headings of the various paragraphs of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
(j) Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated there under.
(k) Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

- 6 -



--------------------------------------------------------------------------------



 



LONG-TERM EQUITY INCENTIVE AWARD AGREEMENT
IN WITNESS WHEREOF, BOWNE & CO., INC. has caused this Agreement to be executed
on its behalf by an officer of the Company thereunto duly authorized and
Participant has accepted the terms of this Agreement, both as of the date of
grant.

                    BOWNE & CO., INC.
 
           
 
  By:        
 
                      David J. Shea
 
                Participant:
 
                Name:   «First» «Last»
 
                Signature:    
 
     
 

- 7 -



--------------------------------------------------------------------------------



 



LONG-TERM EQUITY INCENTIVE AWARD AGREEMENT
Appendix A. Performance Chart

  •   For the 2008 Performance Period, performance for Plan purposes shall be
evaluated with respect to the financial performance of Bowne & Co. for that
1-year period of time, as measured by the Company’s Return on Invested Capital
(“ROIC”).     •   ROIC for the applicable 1-year period of time shall be
calculated by the Company’s Chief Financial Officer and approved by the Audit
Committee of the Board of Directors. ROIC above 16.0% will be reduced to 16.0%.
The percent of RSUs to be issued to Participant as a Final Award will then be
determined from the table below. ROIC below 11.0% will result in no payout to
Participant.     •   If the calculated ROIC is other than 11.0%, 13.5%, or
16.0%, the percent of RSU to be issued to Participant as a Final Award will be
interpolated on a straight-line basis.

              Applicable Percent Return on   Percent of RSUs to be Issued Level
of Performance   Invested Capital   as Final Award Threshold   11.0%   50% of
RSUs Target   13.5%   100% of RSUs Maximum   16.0%   200% of RSUs

- 8 -